NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

O. L., AKA Jane Doe,                            No. 21-55362

                Plaintiff-Appellant,            D.C. No. 2:20-cv-04525-JAK-PVC

 v.
                                                MEMORANDUM*
GAVIN NEWSOM, in his official capacity
as the Governor of California; ROB
BONTA, in his official capacity as the
Attorney General of California,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      O.L. appeals pro se from the district court’s order denying her motion for a

preliminary injunction and dismissing her 42 U.S.C. § 1983 action alleging equal

protection and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1). WildEarth Guardians v. U.S. Dep’t of Agric.,

795 F.3d 1148, 1154 (9th Cir. 2015). We affirm.

      The district court properly dismissed plaintiff’s action because plaintiff lacks

standing to compel the investigation or prosecution of another person. See Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (to satisfy the injury-in-fact

requirement, a plaintiff must show that he “suffered an invasion of a legally

protected interest that is concrete and particularized and actual or imminent, not

conjectural or hypothetical” (citation and internal quotation marks omitted)); Linda

R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Plaintiff’s motion for appointment of counsel (Docket Entry No. 11) is

denied.

      AFFIRMED.




                                          2                                     21-55362